Citation Nr: 1808256	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  11-21 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU).

2. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran is represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in March 2016, at which time the TDIU issue was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

Pursuant to the Veteran's request, a hearing was scheduled before a Veterans Law Judge for January 2018.  However, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2017).

The Board notes that a June 2015 Board decision remanded the claim for a compensable rating for hearing loss for issuance of a statement of the case.      While such NOD has been acknowledged in VACOLS, no SOC has yet been issued.  Accordingly, this issue is once again remanded for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is unemployable due to his service-connected PTSD.  Subsequent to the issuance of an April 2017 supplemental statement of the case (SSOC), the Veteran filed a new claim for an increased rating for PTSD and underwent another VA psychological examination in January 2018. The Veteran's representative also submitted an August 2017 private psychological evaluation without a waiver of AOJ review. As this additional evidence contains information 
relevant to the Veteran's claim for TDIU, a remand is necessary for AOJ consideration of this evidence in the first instance.  See 38 C.F.R. § 19.31(c) (2017).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case concerning the issue of entitlement to an initial compensable rating for bilateral hearing loss so that the Veteran may have the opportunity to complete an appeal  on that issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

2.  Readjudicate the claim for entitlement to a TDIU to include consideration of all evidence associated with       the record since the April 2017 SSOC was issued. If the benefit sought on appeal remains denied, another SSOC should be provided to the Veteran and his representative.  An appropriate period to respond should be provided   before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




